Cole, J.
The foregoing statement is that made by the plaintiff and not controverted by the defendants. The further facts necessary to understand the points decided, will be stated in connection with each point.
As to defendants’ appeal.
i. appeal to Supreme court: what effectuates i time. I. It is first insisted, that the plaintiff’s appeal was not taken in time to entitle him to a hearing in this court, The judgment was rendered January 5, 1866. /. o . . , , , llie notice ox appeal was duly served by ’ -*■ *< «/ acknowledgment of service thereof by the defendants’ attorneys and the clerk, on the 17th day of December, 1866 ; but it • is marked, “ Filed, May 21, 1867. Wm. Long, Clerk.” This latter fact is relied upon to show that the appeal was not perfected within one year. It is sufficient if the notice of appeal is served within one year upon the adverse party, or his attorney, and the clerk. Rev. § 3509. It is not made necessary by the statute to file such notice in the clerk’s office, or to have the same marked as filed within one year*.
% .__ triai of tious^forin" of evidence, II. The transcript contains copies of the depositions taken in and used on the trial of the cause. It is objected by defendants’ counsel, that the cause cannot be heard in this court upon such copies; it jjejng an eqUity action, triable, and by the District Court tried, according to. the first method of *71trying equitable causes. The counsel ibr defendants state the law correctly. Rev. § 3512. This court cannot, if properly objected to, try an equity cause by the first method, except upon the depositions and papers in their original form, as used by the District Court. Nor can we try an ordinary action, or equitable one triable by the second method, on the original papers, but only upon transcript thereof. In this case, however, we find with the transcript containing a copy of the depositions and papers, also the depositions and papers used in evidence, in their original form, properly certified by the clerk; and hence the objection in this case is obviated.
3. Executor trator™s" claims0/jucigmeat hen. III. The defendants, in their answer, set up and rely upon the statute of limitations, and their argument here presents it in two aspects,, both of which legitimately arise. First. Win. Pitkin died in March, 1859; on the 23d day of that ]}_ Tuttle was appointed administrator of his estate; and on the 23d day of the next month, April, 1859, he gave due notice of his appointment. The claim of plaintiff was never entered' in the catalogue of claims, before the County Court at all; and this suit was not commenced until the 12th day of August, 1861. Under these circumstances it is insisted that the claim is barred, more than “ one year and a half” having elapsed since the giving of the notice of appointment of the administrator. Rev. §§ 2399 and 2105.
If the plaintiff was seeking to prove up or establish his claim as against the personal assets in the hands of the administrator, this defense of the statute of limitations might be available. (See the sections cited above.) But the plaintiff by this suit is not seeking to establish his claim in that way. He. is seeking that “ preference allowed by law in favor of judgments rendered prior to the death of the decedent” spoken of in section 2399 *72(supra). That is, he demands, by this suit, the enforcement of the lien of his judgment, which became and was a lien prior to the death of the decedent. If he has such a lien, it is not barred by the sections of the statute'above referred to. Allen v. Moer, Admr., 16 Iowa, 307.
4. limitation, STATUTE OF: relief on ground of fraud. Second. The defendants have pleaded the statute of limitations and have upon them the burden of proving the facts necessary to constitute that bar. To , . , do that, it is essential to prove, not only that x 7 J nve years have elapsed since the fraud, but also that it was discovered by, or known to, the plaintiff, five years before action brought. Pev. § 2741 (1660). This has not been done; nor is there any claim that it has been shown. In either view, therefore, the defendants have not established their defense of the statute of limitations.
b. isbtoppkl: fromVraudt? lent vendee. IY. The conveyance by Wm; Pitkin to his wife, Mary ■Pitkin, which the plaintiff alleges was fraudulent in fact and void, embraced several tracts or parcels of land. It is claimed by defendants’ counsel ^ wp0je eage sllows that this plaintiff took a trust-deed for his benefit, from such fraudulent vendee, of a part of the lands embraced in such, now alleged, fraudulent conveyance. That he is therefore a claimant or grantee and holder under such deed, and is thereby estopped from now assailing it as fraudulent. Whatever might be the rule, upon showing that the plaintiff took his trust-deed and claimed thereunder with a full knowledge of the fraud in the conveyance to his grantor, Mary Pitkin, he certainly cannot be estopped without such showing. There is no such showing in this case.
This disposes of all the questions made by defendants; and, so far as the defendants’ appeal is concerned, the judgment of the District Court must be affirmed.
*736.RninDnLENT evidence1"3*3 * stated. V. As tcf plaintiff’s appeal. The only question involved in the plaintiff’s appeal is one of fact; and if is this: Was the conveyance by William Pitkin to his wife, Mary Pitkin, fraudulent or yopj^ as £0 the plaintiff, who was a creditor at the time ?
The following facts are established: — First, the conveyance was of several tracts of land, and embraced all the land owned by Wm. Pitkin at that time, except his homestead. (The two tracts subjected by this suit belonged to Wm. Pitkin & Co.)
Second, the deed itself recites the consideration for it to be, “ the natural love and affection which I home for my wife Mary Pitkin, and for the further consideration of $5,000 in hand paid to me, do hereby convey, etc.”
Third, the deed was made on the 6th day of October, 1858, while plaintiff’s suit was pending (it having been brought the April preceding), and only a few days before judgment was rendered in said suit in favor of plaintiff and against said Wm. Pitkin and others for between $3,000 and $4,000.
Fourth, the said Wm. Pitkin died in the March following (1859), about five months after the making of said deed, and was insolvent, leaving plaintiff’s judgment unpaid.
Fifth, there is no showing (nor is the contrary shown) that Mary Pitkin ever had any separate estate of her own, of any kind, or that she paid any portion of the $5,000 of the recited consideration; nor does the deed recite that it was paid by her or for her. .
Sixth, there is no showing of any reason for the making of the deed at the time it was made, nor of any use made by Wm. Pitkin, of any portion of the recited consideration of $5,000, while he continued to use the property as before the conveyance.
*74These together constitute an array of facts, quite sufficient under the rule as laid down in Twyné’s case, to prove the deed in this case to be void as to the- plaintiff, both as voluntary and fraudulent. See Twyne’s case, and notes in 1 Smith’s Lead. Cas. 1 et seq.; Glen v. Glen, 17 Iowa, 498; Laing v. Cunningham, Id. 510; Hook v. Mowre, Id. 195.
7.- evidence : "burden of •proof. It will be remembered that the deed on its face purports to- be voluntary as to a part of the property; that is, the consideration is partly “ love and affectionand partly valuable. If this is true (and the defendants do not controvert it), as to a part of the property conveyed, the deed was voluntary, and, hence, as to the plaintiff, who was a creditor at the time, was void.
The plaintiff seeks to subject only forty acres (a small part) of the property included in the conveyance. It being true that the conveyance was partly voluntai’y, and to that extent void on its face as to plaintiff, the burden of proof may well be held to be upon defendants to show that, as to the property claimed by plaintiff, the deed was made for a valuable consideration.
There is no proof aside from the recital in the deed, that any valuable consideration whatever was paid for the conveyance.
It seems to us, that, upon the whole case, there can be no reasonable doubt that the deed from William Pitkin to his wife, Mary, was, as to the plaintiff’s claim, voluntary and void.
The plaintiff’s appeal is, therefore, sustained. Appellees must pay costs. ■
Reversed as to plaintiff’s appeal.
Affirmed as to defendants’ appeal.